Citation Nr: 1442932	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-15 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for onychomycosis and post-inflammatory hyperpigmentation consistent with a history of tinea cruris of the feet and groin (claimed as "jungle rot").


REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to November 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the RO in Philadelphia, Pennsylvania.

Although the Veteran requested a Board hearing on his substantive appeal, he withdrew his request on the date of the hearing scheduled for November 8, 2013.

In November 2013, the Board remanded this issue for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Also in November 2013, the Board dismissed appeals as to issues of entitlement to higher ratings for posttraumatic stress disorder and bilateral hearing loss, and entitlement to service connection for a facial skin condition.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2013). 

In adjudicating this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

For the entire appeal period, the service-connected onychomycosis and post-inflammatory hyperpigmentation consistent with a history of tinea cruris of the feet and groin has been manifested by less than 5 percent of the entire body, or exposed areas affected, and no more than topical therapy required.


CONCLUSION OF LAW

The criteria for a compensable initial rating for the service-connected onychomycosis and post-inflammatory hyperpigmentation consistent with a history of tinea cruris of the feet and groin have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The current appeal arises from a claim of entitlement to service connection for "jungle rot" received at the RO on April 27, 2001.  That claim was denied by the RO.  However, in a March 2010 decision, the Board granted reopening of the claim as well as service connection on the merits of the claim.  In an August 2010 rating decision, the RO implemented the Board's decision and assigned an initial rating of 0 percent, pursuant to Diagnostic Code 7813-7806, effective April 27, 2001.  

The rating criteria for Diagnostic Code 7806 (dermatitis or eczema) are as follows.  A noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

On review of the evidence, the Board finds the criteria for a compensable rating for the Veteran's onychomycosis and post-inflammatory hyperpigmentation consistent with a history of tinea cruris of the feet and groin are not met.  

The minimum compensable rating requires 5-20 percent of the total body or exposed area is affected; or, when the disability requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a certain minimum duration.  In this case, neither condition is met.  On each examination, less than 5 percent of the Veteran's total body (and 0 percent of exposed area) was found to be affected, and the Veteran did not demonstrate or report using intermittent systemic therapy (see VA examination reports dated November 2012, January 2009, and August 2003).

While the examination reports are the only evidence to specifically address the percentage of the Veteran's body affected by the service-connected disability, the Veteran's feet have been regularly evaluated at VA outpatient dermatology and podiatry clinics, as well as by private providers, throughout the appeal period.  Records dating back to 2001 indicate that the areas affected are primarily the soles or plantar surfaces of the feet, the areas between the toes, the toenails, and the inguinal folds (see reports of Erwin J. Juda, D.P.M., April 24, 2002, April 29, 2002; VA examination reports of August 2003, January 2009, and November 2012).  

In addition, private and VA treatment records reveal that the Veteran has been treated with various topical and anti-fungal medications (Loprox, Carmol, Nizoral, Ketoconazole, and zinc oxide), but has not been treated with any systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Board has also carefully considered the lay evidence offered by the Veteran in the form of his correspondence with VA and his statements to various medical providers and examiners.  The Veteran has made no specific assertion as to the requirement of systemic therapy or an estimation of the coverage area affected; however, he has asserted that the coverage area increases during flares, and that these flares occur in the summer months.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even assuming the competence and credibility of the Veteran's accounts, he has not asserted or suggested that during such flares, the affected area covers 5 percent or more of his total body or exposed areas.  His accounts are consistent with what has been reported in the clinical records, which establish the involvement as being limited to the groin and primarily the plantar surfaces of the feet, and to involve less than 5 percent of the entire body affected and less than 5 percent of exposed areas.  

The Board has considered whether any other diagnostic code is appropriate.  However, in light of the nature of the disorder, which is not like or similar to a scar, but is in the nature of a fungal infection, which does not impair the function of any body part, and which is not disfiguring of the head, face, or neck, Diagnostic Codes 7800-7805 are not appropriate.  

In sum, based on the evidence and analysis above the Board has found that the criteria for a compensable rating for onychomycosis and post-inflammatory hyperpigmentation consistent with a history of tinea cruris of the feet and groin are not met.  The rating schedule contemplates that, in light of the symptomatology and functional impairment demonstrated in this case, a noncompensable rating should be assigned.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected onychomycosis and post-inflammatory hyperpigmentation consistent with a history of tinea cruris of the feet and groin is manifested by signs and symptoms such as skin irritation, itching, inflammation, and rash, as well as discoloration and abnormal growth of the toenails.  These signs and symptoms, and their resulting impairment, are entirely contemplated by the rating schedule, which rates on the basis of percentage of total body area affected, percentage of exposed areas affected, and the need for systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's onychomycosis and post-inflammatory hyperpigmentation consistent with a history of tinea cruris of the feet and groin because the rating criteria reasonably describe his disability level and symptomatology.  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

Moreover, this issue arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Veterans' Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that service treatment records and available post-service medical evidence identified by the Veteran have been obtained, and VA examinations have been conducted.  The Veteran has also been advised of his entitlement to a hearing before a member of the Board in support of his appeal, but he declined such a hearing.

As noted above, the Board remanded this appeal in November 2013 to obtain additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board instructed the RO to obtain and associate with the claims file any additional relevant medical evidence relevant to the claim.  The RO obtained updated VA clinical records and associated them with the electronic claims file.  The Veteran has not identified any additional outstanding records.  

The Board also instructed the RO to readjudicate the issue on appeal, and the RO did so in a May 2014 supplemental statement of the case.  The Board finds that the RO's actions substantially comply with the Board's remand instructions and no corrective action is necessary.  

The Veteran has consistently reported that his service-connected disorder undergoes flares during the summer months (see September 2010 notice of disagreement).  The Veteran's representative submitted an Informal Hearing Presentation in July 2014 asking the Board to again remand the issue to the RO for additional VA examination during the summer months, and noting that the prior VA examination was conducted in "January 2012."  

The Board notes that the prior examination was actually conducted in November 2012.  However, examinations were also conducted in January 2009 and August 2003.  

The Board acknowledges that, when a disability has active and inactive phases, the duty to assist requires examination during an active phase.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  However, in this case, the August 2003 examination was conducted during the summer months, at which time the conditions were active.  That report establishes coverage in the groin of only 1 percent of the total body surface, and on the feet of only 1 percent of the total body surface.  Also, examination is not required if the Veteran asserts no occupational impairment during the active phase or when the active phase is only several days per year, versus several weeks or months per year.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  The January 2009 VA examiner noted that, while the Veteran was retired at that time, his skin conditions had no effect on his ability to do his job or on activities of daily living.  

The Board also notes that this issue has been under development in some form for more than a decade now.  During that time, the Veteran has sought regular treatment from VA outpatient clinics for his feet and various skin conditions.  While these reports confirm the intermittent nature of the symptoms, there is no indication from these reports that flares are productive of symptomatology worse than was demonstrated on the August 2003 examination.  Notably, several reports indicate that symptoms were controlled or that there were no significant symptoms present (see March 2011 dermatology note, November 2010 podiatry note, March 2002 primary care note).

The Board emphasizes that the Veteran is in the best position to identify when his disability is undergoing a flare and to seek evaluation and treatment at such times.  In requesting another remand, neither the Veteran nor his representative has explained why additional action by the Board is required to accomplish a clinical evaluation during a flare.  Given the limited period of time during which the Veteran claims to experience flares, and lack of any evidence in the outpatient records extending back some 13 years of a flare of such severity as to substantiate a compensable disability rating, the Board finds that an additional remand to obtain yet another VA examination bears no reasonable chance of substantiating the claim, but would produce only additional delay.  

The Veteran's representative has also argued that "the [November 2012] examination is over two years old and is inadequate for rating purposes based on the age of the examination[...]"  The Board notes that passage of time alone does not render a new examination necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, the clinical record which ranges from 2001 to 2014 demonstrates that there has been no worsening of the disability and that it has been relatively stable over the period on appeal.  The Board finds that another remand for a VA examination is not necessary.  


ORDER

A compensable initial rating for onychomycosis and post-inflammatory hyperpigmentation consistent with a history of tinea cruris of the feet and groin is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


